On appeal to this court from a judgment of the county court of Okmulgee county, in the above entitled cause, rendered in favor of the Interstate Land Company et al., against Lucy Childs, in the sum of $800, said judgment was affirmed, and plaintiff has now filed his motion for judgment against the sureties on the supersedeas bond.
It appears that on the 24th day of November, 1913, Lucy Childs, the plaintiff in error, as principal, and W.T. Thornbrough and Astra Sneed filed in the trial court their supersedeas bond in regular form to stay the execution of the judgment. Upon the authority of Long v. Lang   Co.,51 Okla. 401, 152 P. 1078; Starr v. Haygood (53 Okla. 358), 156 P. 1171, and the provisions of chapter 249, Sess. L. 1915, plaintiff's motion must be sustained. *Page 60 
It appears that the judgment of the trial court was rendered on the 22d day of November, 1913, for $800. It is provided by statute that judgment shall bear interest at the rate of six per cent. per annum. Judgment will therefore be entered in this court against the sureties on the bond, W.T. Thornbrough and Astra Sneed, in the sum of $800, with interest at the rate of six per cent. per annum from November 22, 1913, and for costs, from which execution may issue.
By the Court: It is so ordered.